Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1-4 and 7-12, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karandikar et al. (hererinafter "Karandikar") (USPAP. 20190258222). 
	Regarding claims 1, 12, and 13, Karandikar discloses a system for estimating a state of wear of a cutting tool mounted on a machine tool, the system comprising: 
 	an acquisition module configured to acquire, over a determined duration 5of machining, values of an operating signal specific to the cutting tool mounted on the machine tool (Pars. 34, 35, 41):
	 and a microprocessor configured to: calculate current values of a set of wear indicators on a basis of the values of the operating signal (Par. 36); 
 	and 10determine the state of wear of the cutting tool according to the current values of the set of wear indicators using a predetermined wear model modeling (tool wear models at Par. 40) the state of wear of the cutting tool according to training values for the set of wear indicators (Pars. 36-38; 40 ).

	Regarding claim 3, Karandikar discloses wherein, during the validation of the wear model, the microprocessor is configured to: 10use the wear model to estimate test wear values for the cutting tool on a basis of the second portion of the set of values of the training operating signal; compare the test wear values estimated by the wear model with a second portion of the set of training wear measurements corresponding to the second portion of the set of values of the training operating signal; and 15validate the wear model when a difference between the test wear values and the corresponding second portion of the set of training wear measurements does not cross a predetermined threshold (Pars. 41-44, 47-49).
	Regarding claim 4, Karandikar discloses wherein the operating signal specific to the 20cutting tool is a signal that comes from the machine tool during machining, the signal being selected from the group consisting of the following signals: power, torque, and current intensity (Pars. 41-44).

	Regarding claim 8, Karandikar discloses wherein the measurement device is an instrumented tool holder comprising a set of sensors configured to measure wear during machining in the training phase (Par. 37).
	Regarding claim 9, Karandikar discloses wherein the measurement device is an optical 20device for measuring wear of the cutting tool at an end of each machining pass in the training phase (Par. 64).
	Regarding claim 10, Karandikar discloses herein the microprocessor is configured to access predetermined tuning data comprising cutting condition parameters and an experimental plan defined on a basis of the cutting condition parameters (Pars. 56 and 57).
	Regarding claim 11, Karandikar wherein the cutting condition parameters comprise depths of pass, widths of pass, feed rates, critical rotational speeds, radii of curvature and cutting plans (Pars. 24, 26, 29).

 	Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eppler et al. (hereinafter "Eppler")(USPAP. 20190033053).

 	Regarding claims 1, 12, and 13, Eppler discloses a system for estimating a state of wear of a cutting tool mounted on a machine tool, the system comprising: 

 	 and a microprocessor configured to: calculate current values of a set of wear indicators on a basis of the values of the operating signal (Par. 49); 
 	and 10determine the state of wear of the cutting tool according to the current values of the set of wear indicators using a predetermined wear model modeling the state of wear of the cutting tool according to training values for the set of wear indicators (Par. 50, 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar and Bechoefer (USPAP. 20030045976)
	Regarding claim 5, Karandikar does not disclose "wherein the operating signal is a vibration signal that comes from the machine tool during machining". 
	Bechoefer teaches "wherein the operating signal is a vibration signal that comes from the machine tool during machining" (Pars. 10, 50, 90 and 92).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Karandikar's invention using Bechoefer's invention to arrive at the 
	Regarding claim 6, Karandikar and Bechoefer disclose everything as applied above. IN addition, Karadikar discloses "wherein the set of wear indicators comprises: 5a first indicator corresponding to a determined duration of machining" (Karandikar: Pars. 24 and 26).
However, Karandikar does not explicitly disclose "second indicator corresponding to a standard deviation of the operating signal; a third indicator corresponding to a kurtosis of the operating signal; and a fourth indicator corresponding to a skewness of the operating signal". 
Bechoefer teaches second indicator corresponding to a standard deviation of the operating signal (Bechoefer: Pars. 188 and 202); a third indicator corresponding to a kurtosis of the operating signal (Pars. 90 and 139); and a fourth indicator corresponding to a skewness of the operating signal (Pars. 90 and 139)".
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Karandikar's invention using Bechoefer's invention to arrive at the claimed invention as specified in claim 6 to provide confirmation of component faults and to enable detection of sensor faults (Bechoefer: Par. 51).
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 10, 2021